Citation Nr: 1730239	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-00 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right hand fracture.

2.  Entitlement to service connection for arthritis, right hand.

3.  Entitlement to service connection for arthritis, left hand.

4.  Entitlement to service connection for left foot fracture.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to service connection for residual scars, bilateral arm pits.

7.  Entitlement to service connection for venereal disease, to include as due to in-service exposure to herbicide agents.

8.  Entitlement to service connection for diabetes mellitus, type II, to include as due to in-service exposure to herbicide agents.

9.  Entitlement to service connection for excessive sweating, to include as due to in-service exposure to herbicide agents.

10.  Entitlement to service connection for swelling of hands, feet and legs, to include as due to in-service exposure to herbicide agents.

11.  Entitlement to service connection for soft tissue sarcoma/osteosarcoma, to include as due to in-service exposure to herbicide agents.

12.  Entitlement to service connection for fracture of jaw.

13.  Entitlement to service connection for fracture of skull.

14.  Entitlement to service connection for hepatitis C.

15.  Entitlement to service connection for hypertension, to include as due to in-service exposure to herbicide agents.

16.  Entitlement to service connection for a skin disorder (claimed as dermatitis), to include as due to in-service exposure to herbicide agents.

17.  Entitlement to service connection for lump in back, to include as due to in-service exposure to herbicide agents.

18.  Entitlement to service connection for lump in breast, to include as due to in-service exposure to herbicide agents.

19.  Entitlement to service connection for recurrent bronchitis, to include as due to in-service exposure to herbicide agents.

20.  Entitlement to service connection for a respiratory/lung disorder with bronchi lumps, to include as due to in-service exposure to herbicide agents.

21.  Entitlement to service connection for a nasal disability, to include as due to in-service exposure to herbicide agents.

22.  Entitlement to service connection for headaches.


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel


INTRODUCTION

The Veteran served on active duty with the Marine Corps from September 1967 to November 1969.  He served in Vietnam and received a Combat Action Ribbon.

He also served on active duty with the Army from July 1971 to October 1972; however, his discharge was under other than honorable conditions and he is precluded from receiving VA compensation benefits based on that period of service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Regarding the Veteran's claim for service connection for dermatitis, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).  Here, treatment records show a current diagnosis of hidradenitis affecting the Veteran's torso and chest and the Board finds it appropriate to expand the claim for entitlement to service connection for dermatitis to include consideration of all currently diagnosed skin conditions.  As such, the claim has been re-captioned on the title page.

The Board notes that the Veteran filed a substantive appeal regarding the RO's denial of entitlement to a compensable evaluation for posttraumatic stress disorder (PTSD) and entitlement to an earlier effective date for the grant of service connection for PTSD.  See April 2017 VA Form 9.  In his appeal, the Veteran requested a videoconference hearing before the Board which has not yet taken place.  The Board does not have jurisdiction to review those issues at this time.

The issues of entitlement to service connection for hypertension, a skin disorder, lump in back, lump in breast, recurrent bronchitis, a respiratory/lung disorder, a nasal disability and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence of record does not indicate that the Veteran has a current disability of the right hand, to include residuals of a fracture.

2.  The probative evidence of record does not indicate that the Veteran has a current disability of the right hand, to include arthritis.

3.  The probative evidence of record indicates the Veteran has arthritis in his left hand, but does not support a finding that the Veteran injured his hand during a qualifying period of active service or that arthritis manifested to a compensable degree within one year of separation from a qualifying period of active service.

4.  The probative evidence of record does not indicate that the Veteran has a current disability of the left foot, to include residuals of a fracture.

5.  The probative evidence of record does not indicate that the Veteran has a current disability of the cervical spine.

6.  The probative evidence of record does not indicate that the Veteran currently has residual scars on his bilateral arm pits.
7.  The probative evidence of record does not indicate that the Veteran has a currently diagnosed venereal disease.

8.  The probative evidence of record does not indicate that the Veteran has a current diagnosis of diabetes mellitus, type II.

9.  The probative evidence of record does not indicate that the Veteran has a currently diagnosed disability manifested by excessive sweating.

10.  The probative evidence of record does not indicate that the Veteran has a currently diagnosed disability manifested by swelling of the hands, feet and legs.

11.  The probative evidence of record does not indicate the Veteran has a current diagnosis of soft tissue sarcoma/osteosarcoma.

12.  The probative evidence of record indicates that the Veteran fractured his jaw after being hit by a tire iron in 1995; his jaw was not fractured during a qualifying period of active service.

13.  The probative evidence of record indicates that the Veteran fractured his skull when hit by a brick as a child with no sequelae as noted on his September 1967 entrance examination; the evidence does not support a finding that the Veteran has residuals of a fractured skull that underwent an increase in severity during a qualifying period of active service.

14.  The probative evidence of record indicates that the Veteran was diagnosed with hepatitis C in 2003; although the Veteran had risk factors, none were shown during a qualifying period of active service.






CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right hand fracture have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for establishing service connection for arthritis, right hand have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for establishing service connection for arthritis, left hand have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for establishing service connection for a left foot fracture have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

5.  The criteria for establishing service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

6.  The criteria for establishing service connection for residual scars, bilateral arm pits have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

7.  The criteria for establishing service connection for venereal disease have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

8.  The criteria for establishing service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

9.  The criteria for establishing service connection for excessive sweating have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

10.  The criteria for establishing service connection for swelling of the hands, feet and legs have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

11.  The criteria for establishing service connection for soft tissue sarcoma/osteosarcoma have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

12.  The criteria for establishing service connection for fracture of jaw have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

13.  The criteria for establishing service connection for fracture of skull have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

14.  The criteria for establishing service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board acknowledges that the Veteran has not had VA examinations in connection with his claims for service connection for a left foot fracture, fracture of skull, a cervical spine condition, venereal disease, diabetes mellitus, type II, excessive sweating, swelling or soft tissue sarcoma/osteosarcoma.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board concludes an examination is not needed because there is no evidence of an injury to the foot or skull in service and no evidence that the Veteran is currently diagnosed with a cervical spine disability, venereal disease, a disability manifested by excessive sweating, a disability manifested by swelling, diabetes mellitus, type II, or soft tissue sarcoma/osteosarcoma.  There is no indication that a VA examination would result in findings favorable to the Veteran and therefore, not having an examination regarding those issues is not prejudicial to the Veteran in this case.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons and bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection Generally

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease or a qualifying in-service event, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases - such as arthritis or diabetes mellitus -manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Additionally, VA regulations provide that veterans who, during active military, naval, or air service, served in the Republic of Vietnam from February 28, 1961,     to May 7, 1975, shall be presumed to have been exposed to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that        the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2016).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied. 38 C.F.R. § 3.309(e).  Type II diabetes mellitus and soft-tissue sarcoma are included in the list of presumptive disabilities.  Id.

Service Connection for Right Hand Disabilities, Left Foot Fracture, Cervical Spine Disability, Residual Scars - Bilateral Arm Pits, Venereal Disease, Diabetes, Excessive Sweating, Swelling and Soft Tissue Sarcoma/Osteosarcoma

Here, the evidence is against a finding that the Veteran currently has diagnosed disabilities in his right hand, left foot or cervical spine.  The evidence is also against a finding that the Veteran has a currently diagnosed venereal disease or residual scars under his bilateral arm pits.  In addition, the evidence does not demonstrate a current diagnosis of diabetes mellitus, a disability manifested by excessive sweating, a disability manifested by swelling in the hands, feet and legs, soft tissue sarcoma or osteosarcoma.

Regarding the right hand, the Veteran's service treatment records (STRs) from his first period of service do not show injury to or treatment for any conditions affecting the hands.  At a VA examination in May 2012, the Veteran indicated his hand was injured from a fall in 1971 and that he had been diagnosed by a doctor, now deceased, with fractures of his right hand fifth finger and thumb.  Although the Veteran noticed slight loss of right hand grip strength, May 2012 x-rays of the right hand were normal and did not show evidence of a fracture or arthritis.  

Regarding the Veteran's left foot, the STRs do not show injury to or treatment for the left foot.  In addition, recent treatment records do not show evidence of a left foot fracture or treatment for a fracture.

Regarding the cervical spine, the STRs do not show injury to or treatment for the neck or cervical spine.  In addition, recent treatment records do not show evidence of a cervical spine condition.  A December 2011 post-service treatment record indicated erect posture with a straight spine and full range of motion without tenderness or muscle spasms.  In addition, the Veteran denied neck and back pain in a September 2013 VA treatment record.  In June 2014, the Veteran mentioned back pain, but no diagnosis of a disability of the neck or cervical spine appears.

Regarding scars under the arm pits, the Veteran alleges he has residual scars from carrying radios under his arms during service.  See October 2009 Claim.  His DD-214 indicates his specialty was as a field radio operator.  In May 2012, the Veteran underwent a VA examination to determine the presence of any scars.  None were noted under the arms and the Veteran did not point any out to the examiner.  Post-service treatment records also do not show evidence of scars under the arm pits.

Regarding venereal disease, STRs show treatment for a venereal disease, specifically urethritis, in August 1969.  On his separation examination, no mention was made of a venereal disease.  In addition, post-service treatment records do not show a diagnosis of or treatment for a venereal disease, to include urethritis.

Regarding diabetes mellitus, the STRs do not show diagnosis of or treatment for diabetes or any high glucose readings.  A July 2010 Department of Corrections treatment record indicated a high glucose reading.  However, a September 2013 VA treatment record showed the Veteran did not have a history of diabetes.  Records as recent as June 2016 do not show diagnosis of diabetes or a suggestion of pre-diabetes.

Regarding a disability manifested by excessive sweating, the STRs do not show treatment for or complaint of excessive sweating in service.  Post-service treatment records show complaint of excessive sweating in January 2009, but do not indicate diagnosis of a condition manifested by excessive sweating.  Symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Regarding a disability manifested by swelling in the hands, legs and feet, STRs do not show treatment for or complaint of swelling of the extremities in service.  The Veteran underwent a VA examination of his peripheral nerves in May 2012.  The Veteran stated he was diagnosed with bilateral edema of the upper and lower extremities in 1982 by a doctor at the Department of Corrections.  The Board recognizes that records prior to 2007 from the Department of Corrections do not appear in the claims file.  However, there is no indication in records from 2007 to 2016 that the Veteran has been receiving treatment for swelling of his extremities or has been diagnosed with a disability manifested by such.  The Board acknowledges that swelling of the extremities can be associated with hypertension or high blood pressure and that the Veteran has such a diagnosis.  Notably, a claim for service connection for that disability is being remanded herein.  The evidence does not support a finding that the Veteran has been diagnosed with another disability manifested by swelling of the extremities.  If the Veteran does have swelling associated with his hypertension and service connection for hypertension were ultimately granted, swelling would be taken into account when assigning the proper rating for hypertension.  As mentioned, service connection cannot be granted for symptoms alone without a diagnosed underlying disability.

Regarding soft tissue sarcoma/osteosarcoma, the STRs do not show injury to or treatment for the Veteran's soft tissues or bones.  In addition, post-service and recent treatment records do not contain a diagnosis of soft tissue sarcoma or osteosarcoma.

The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the appellant currently has the disability for which benefits are being claimed and service connection cannot be granted for symptoms of a disability, standing alone.  As there is no competent evidence that the Veteran has a right hand disability, a left foot disability, a cervical spine disability, scars under the arms, diabetes, soft tissue sarcoma, osteosarcoma, a disability manifested by excessive sweating or a disability manifested by swelling of the hands, feet and legs, the preponderance of the evidence is against those claims, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

Service Connection for Arthritis, Left Hand

As mentioned, the STRs do not show injury to the Veteran hands during his first period of service.  X-rays taken in May 2012 showed moderate degenerative changes of the left hand first digit metacarpal phalangeal joint without acute fracture.  However, the Board finds that the preponderance of the evidence is against the claim as there is no indication of injury to the left hand during the Veteran's qualifying period of service ending in November 1969 or that arthritis in the left hand became manifest to a degree of 10 percent within a year of separation.  In fact, in his December 2009 claim the Veteran indicated that his left hand disability began in 1971.  Any more recent assertion otherwise would be in conflict with this statement and therefore would be deemed not credible.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Service Connection for Fracture of Jaw

STRs do not show injury to or treatment for a condition of the jaw during the Veteran's first period of service.  In May 2012, the Veteran underwent a VA dental examination.  A healed mandible fracture was identified without current symptomatology.  The Veteran stated he had been hit by a tire iron in 1995 which had caused the fracture.  As there is no indication that the Veteran fractured his jaw during a qualifying period of active duty service, the Board finds that the criteria for establishing service connection have not been met.  Here, the Veteran injured his jaw in 1995, 25 years after separation from service.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Service Connection for Fracture of Skull

The Veteran's September 1967 entrance examination indicates the Veteran's skull was fractured at the age of 10 and had healed without sequalae.  A veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

If a pre-existing disorder is "noted" on entering service, in accordance with 38 U.S.C.A. § 1153, the veteran has the burden of showing an increase in disability during service.  If the veteran meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2016).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Here, the entrance examination showed a residual scar, but no other sequalae from the pre-existing skull fracture.  The November 1969 separation examination showed a 5 inch scar on the head.  Here, the Board finds the Veteran did not meet the burden of showing an increase in disability during service.  The evidence does not support a finding that the Veteran has current residuals of a fractured skull other than a scar or that there was any change in the scar during the Veteran's first period of service.  No treatment for residuals of a fractured skull or the resultant scar appears in the STRs or post-service treatment records.  The Board concludes that aggravation due to service has not been shown.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Service Connection for Hepatitis C

The STRs do not show treatment for or diagnosis of hepatitis C.  Post-service Department of Corrections treatment records indicate the Veteran was diagnosed with Hepatitis C in 2003 and that he had several risk factors, to include the use of intravenous drugs, intranasal cocaine, high-risk sexual activity and tattoos.  There is no indication in the STRs that the Veteran was involved in these activities during his first period of service or that diagnosis of hepatitis C was made prior to 2003, over 30 years after separation from his qualifying period of active duty.  In May 2012, the Veteran underwent a Gallbladder and Pancreas Conditions VA examination.  It was noted hepatitis C was diagnosed about 2003 at the Department of Corrections and the Veteran currently experienced occasional fatigue.  There was no suggestion that hepatitis C had onset in service or was otherwise related to the Veteran's first period of service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for right hand fracture is denied.

Service connection for arthritis, right hand is denied.

Service connection for arthritis, left hand is denied.

Service connection for left foot fracture is denied.

Service connection for a cervical spine disability is denied.

Service connection for residual scars, bilateral arm pits is denied.

Service connection for venereal disease is denied.

Service connection for diabetes mellitus, type II, is denied.

Service connection for excessive sweating is denied.

Service connection for swelling of the hands, feet and legs is denied.

Service connection for soft tissue sarcoma/osteosarcoma is denied.

Service connection for fracture of jaw is denied.

Service connection for fracture of skull is denied.

Service connection for hepatitis C is denied.
REMAND

The Board regrets additional delay, but finds that further development is needed regarding the remaining claims to fully satisfy the duty to assist the Veteran.

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicide agents, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

In this case, the Veteran served in Vietnam during his period of service and thus, exposure to herbicide agents is conceded. 

Diseases presumed to be associated with herbicide agents are selected by VA based on periodic review and evaluation by the National Academy of Sciences (NAS) of the available scientific evidence regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicides.  See Agent Orange Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  A disease is considered presumptively associated with herbicide exposure if there is a positive statistical association shown by analysis of medical and scientific evidence.  An association is considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  See 38 U.S.C.A. § 1116(b).

The NAS published its initial findings in 1993, and then, beginning in 1996, has published biennial reviews.  After reviewing the NAS findings and other information, VA has periodically updated its regulations.  In addition, VA has published notice, in the Federal Register, of diseases determined not to be associated with exposure to herbicide agents on several occasions, including in August 2012.  See 77 Fed. Reg. 47924, 47926 (August 10, 2012).  At that time, the question of whether the available evidence was sufficient to establish a new presumption of service connection for hypertension in veterans exposed to herbicides was addressed.  The VA Secretary found that the credible evidence against an association between herbicide exposure and hypertension outweighed the credible evidence for such an association.  Consequently, it was determined that a positive association did not exist between hypertension and exposure to herbicides.  Id. at 47927.

Under the law as it now stands, a presumption of service connection based on the Veteran's exposure to herbicide agents cannot be granted for the disabilities the Veteran has that are not on the list of diseases associated with herbicide exposure, to include hypertension, a skin condition, to potentially include lumps on the back and/or breasts, recurrent bronchitis, a respiratory/lung condition and/or a nasal condition.

However, in addition to the presumptive regulations, a veteran may establish service connection based on exposure to herbicide agents with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Here, exposure to Agent Orange is conceded as the Veteran had service in Vietnam between September 1968 and September 1969.  The Board finds it appropriate to remand the claim for an opinion to address a possible direct relationship between exposure to Agent Orange/herbicide agents and the development of current disabilities in the Veteran's case, to include hypertension, any diagnosed skin conditions, to potentially include lumps on the breasts and back, any diagnosed respiratory/lung conditions, to include recurrent bronchitis, and any diagnosed nasal condition.

The Board recognizes that the Veteran had VA skin, respiratory and hypertension examinations in connection with his claim for pension.  No etiology opinions were obtained.

At the May 2012 skin examination, a history of pseuduofolliculitis barbae was noted and the Veteran is service-connected for that disability.  The Veteran also indicated he had a rash and cysts of the back and breast areas which were "diagnosed in Vietnam." STRs show mild contact dermatitis of both forearms in February 1968 and a rash on the Veteran's neck in September 1969.  In a January 2012 VA treatment record hidradenitis was noted and described as hyperpigmented healed scaring and minute pustules on the torso and along the nipples.  Given evidence of a skin condition in service, conceded exposure to Agent Orange and evidence of a current skin condition, the Veteran finds that remand for a comprehensive skin examination that considers whether any currently diagnosed skin conditions are at least as likely as not related to service is warranted.  The Veteran's claims for service connection for lump on back and lump on breasts should be considered within the context of this examination.  The STRs do not show evidence of a lump or cyst on either breast or the back.  In a January 2011 post service treatment record, the Veteran indicated he had lumps removed from his chest in 1978.  In May 2012, the Veteran underwent a VA examination to determine the presence and etiology of any scars.  Scars were noted on the right and left breasts due to gynecomastia surgery and on the back due to removal of a cyst.  It is unclear whether the Veteran's claims relate to those scars or to lumps he currently has due to a diagnosed skin condition.  As such, the claims for entitlement to service connection for lumps on the breast and back will be remanded along with the Veteran's claim for service connection for a skin condition.

At the May 2012 respiratory examination, recurrent bronchitis was diagnosed with an onset date of 1995.  The Board finds the current treatment records indicate diagnoses of other current respiratory disabilities to include, chronic obstructive pulmonary disease (COPD).  In addition, the Veteran was proscribed inhaler medications, to include QVAR40 and Ventolin.  The Board finds that as the Veteran has claimed that he has bronchitis, a respiratory/lung condition and a nasal condition due to exposure to Agent Orange, which is conceded, he should be afforded a VA examination in connection with those claims to determine whether he, in fact, has current disabilities that are at least as likely as not directly related to his service in Vietnam as opposed to more likely related to some other cause or factor.
Regarding hypertension, at the May 2012 VA examination, the Veteran stated his hypertension began in 1995 and was diagnosed at the Hampton City Jail.  He contends this diagnosis was due to his exposure to herbicides in Vietnam.  The Veteran should be afforded an examination to determine whether the onset of hypertension, in his case, may be directly related to conceded exposure to Agent Orange.

Regarding the Veteran's headaches, a medical opinion was obtained following a May 2012 VA examination.  In the opinion, the examiner stated that there was no separation examination available for review and no documentation of any medical or neurologic treatment for headaches in the records provided until January 2011.  The examiner opined that it was more likely that his present headaches may have resulted from being struck on the head by a tire iron post-service.  The fact that the separation examination was not available to the examiner and that the examiner did not consider the August 1969 notation of post-traumatic headache in the Veteran's STRs convinces the Board that an addendum opinion should be sought regarding the etiology of the Veteran's current headaches.  The August 1969 STR indicates the Veteran had experienced pain over the left eye for a period of two weeks and the impression was post-traumatic headache.  A diagnosis that was also rendered at the May 2012 VA examination.  Given evidence of post-traumatic headache during a qualifying period of service and a current diagnosis of post-traumatic headache, the Board finds an addendum opinion regarding the etiology of the Veteran's headaches should be obtained.

In addition, on remand, the AOJ should provide the Veteran the opportunity to provide authorization for VA to attempt to obtain any treatment records prior to 2007 that may show continuing treatment for any of his claimed conditions closer in time to separation from service.




Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the electronic claims file.

2.  Contact the Veteran and request that he provide any necessary updated authorization to obtain treatment records from any and all health care providers who have provided treatment for the disabilities on appeal.  After acquiring address information and obtaining any necessary authorization, obtain and associate any outstanding records with the electronic claims file.  Records from the Deerfield Correctional Center or any other facility, to include the Hampton City Jail, dated prior to 2007 would assist in adjudication of these claims.

3.  Provide the electronic claims file to an appropriate medical professional to provide an opinion as to whether hypertension was at least as likely as not related to the Veteran's first period of active duty service, to include conceded exposure to Agent Orange/herbicide agents in the Republic of Vietnam.

After review of the claims folder and all the medical and lay evidence therein, the examiner should opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran was diagnosed with hypertension as a result of a disease or injury incurred during his military service, including exposure to herbicide agents such as Agent Orange.

This opinion should focus on whether, in this Veteran's particular case, there was a relationship between conceded exposure to herbicide agents in Vietnam and this Veteran's development of hypertension.  It is understood that hypertension is not on the list of diseases considered presumptively caused by exposure to herbicides.  This request seeks a discussion as to direct causation.

A rationale must accompany any opinion expressed.

4.  Schedule the Veteran for (1) a VA Skin Examination, (2) a VA respiratory examination, (3) a VA Ear, Nose and Throat Examination.

The electronic claims file must be provided to appropriate medical professionals to obtain diagnoses of any skin conditions present, to include dermatitis and hidradenitis if applicable, any respiratory conditions present, to include recurrent bronchitis and/or COPD, and any nasal conditions present and to provide opinions as to whether any diagnosed skin condition, respiratory condition, and/or nasal condition was/were at least as likely as not related to the Veteran's period of active duty service, to include conceded exposure to Agent Orange/herbicide agents in the Republic of Vietnam.

In the context of the Skin Examination, the examiner should also consider the Veteran's claim that lumps on the breasts and back are related to his qualifying period of active duty service between September 1967 and November 1969.  The examiner should comment as to whether the Veteran has lumps on his breasts and/or back and whether they can be attributed to a diagnosed skin condition.

After review of the claims folder and all the medical and lay evidence therein, the examiners should opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a diagnosed skin condition, respiratory condition and/or nasal condition that had onset during his first period of active duty service or whether he was diagnosed with a skin condition, respiratory and/or nasal condition as a result of a disease or injury incurred during his military service, including exposure to herbicide agents such as Agent Orange.

Each opinion should focus on whether, in this Veteran's particular case, there was a relationship between conceded exposure to herbicide agents in Vietnam and this Veteran's development of any currently diagnosed skin, respiratory or nasal condition.  It is understood that skin conditions, other than chloracne or other acneform disease consistent with chloracne, respiratory conditions, other than respiratory cancers, and nasal conditions are not on the list of diseases considered presumptively caused by exposure to herbicides.  This request seeks a discussion as to direct causation.

If the Veteran cannot attend an examination, a medical opinion without examination should be sought.  A rationale must accompany any opinion expressed.

5.  Provide the electronic claims file to the VA examiner who provided an examination regarding the Veteran's headaches in May 2012.  If that examiner is not available, provide the electronic claims file to another appropriate medical professional to provide an addendum opinion regarding the onset and etiology of the Veteran's post-traumatic headaches. 

If the medical professional determines another examination is necessary, one should be scheduled.  

Following review of the claims file, the examiner is asked to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's headaches had onset during his first period of active duty service between September 1967 and November 1969 or are otherwise related to service. 

The examiner should specifically comment on the August 1969 service treatment record indicating the Veteran experienced pain over the left eye for a period of two weeks with the impression being post-traumatic headache.  

A rationale must accompany any opinion expressed.

6.  When the development requested has been completed, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, furnish the Veteran with a supplemental statement of the case and provide him an opportunity to respond in accordance with applicable statutes and regulations.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


